 1   Anthony J. Fernandez (Bar No. 018342)
     Dustin A. Christner, Esq. (Bar No. 019707)
 2   Alyssa R. Illsley (Bar No. 032956)
     QUINTAIROS, PRIETO, WOOD & BOYER, P.A.
 3   8800 East Raintree Drive, Suite 100
     Scottsdale, Arizona 85260
 4   Telephone: (602) 954-5605
     Facsimile: (602) 954-5606
 5   afernandez@qpwblaw.com
     dustin.christner@qpwblaw.com
 6   alyssa.illsley@qpwblaw.com
     Attorneys for Corizon Health, Inc.
 7
                            IN THE UNITED STATES DISTRICT COURT
 8
                                 FOR THE DISTRICT OF ARIZONA
 9
     Victor Antonio Parsons, et al.,          Case No.: No. 2:12-cv-00601-ROS-DKD
10
                    Plaintiff,
11                                            CORIZON HEALTH, INC.’S MOTION
            v.                                TO WITHDRAW AS LIMITED PARTY
12
     Charles Ryan, et al.
13                                            Assigned to the Honorable Roslyn O. Silver
                    Defendants.
14
15          Corizon Health, Inc., (“Corizon” herein) by and through undersigned counsel,
16   respectfully moves to withdraw its limited appearance from this case and to be removed
17
     from all services lists, including PACR notifications. Corizon previously moved to appear
18
     in the above-captioned action solely to respond to a motion related to a collateral suit. [See
19
     Doc. #3555.] The motion has been ruled upon and Corizon’s appearance in this matter is
20
     not necessary. [See Doc. #3563.]
21
            DATED this 5th day of March, 2021.
22
23                                      QUINTAIROS, PRIETO, WOOD & BOYER, P.A.
24
25                                           By:      /s/Alyssa R. Illsley
                                                      Anthony J. Fernandez
26                                                    Dustin A. Christner
                                                      Alyssa R. Illsley
27                                                    Attorneys for Corizon Health, Inc.
28
 1                                 CERTIFICATE OF SERVICE
 2
             I hereby certify on March 5, 2021, I electronically filed the foregoing with the Clerk
 3
     of the Court using the ECF system, which will send notice of filing to all attorneys of record
 4
     in this matter. Hard copies have not been provided via personal delivery or mail to these
 5
     recipients.
 6
 7
     By:     /s/Tina Cummings
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
